PROB 12C
(Rev. 12/04)                  UNITED STATES DISTRICT COURT
                                                    for the
                                             District of Alaska
Prob 12 C




                       Petition for Warrant for Defendant Under Supervised Release
Name of Defendant:          Felton Foxglove                      Case Number: 3:20-CR-00074-001-TMB
U.S. Marshals Service No.: 19915-006
Name of Judicial Officer: Honorable Timothy M. Burgess, Chief United States District Judge
Date of Original Sentence: March 19, 2019
Original Offense:           Assault by Striking, Beating, and Wounding in violation of 18 U.S.C. § 113(a)(4),
                            a Class A Misdemeanor
Original Sentence:          Time served, to be followed by one year of supervised release
Type of Supervision:        Supervised Release
Supervision Commenced: April 1, 2020
Assistant U.S. Attorney:    Bryan Schroder                    Defense Attorney: Jamie McGrady

                                       PETITIONING THE COURT
☒ To issue a warrant
☐ To issue a summons

The probation officer believes the defendant has violated the following condition(s) of Supervised Release:

Violation Number        Nature of Non-compliance
            1           The defendant violated the Special Condition of Supervision, "The defendant shall
                        participate as instructed by the U.S. Probation Officer in a program approved by the
                        probation office for treatment of narcotic addiction, drug dependency, or substance
                        abuse, which may include testing to determine if defendant has reverted to the use of
                        drugs or alcohol. The defendant shall also abstain from the use of alcohol and/or other
                        intoxicants during the term of supervision. Defendant must contribute towards the cost
                        of any programs, to the extent defendant is financially able to do so, as determined by
                        the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a
                        formal drug treatment program, the defendant shall submit up to eight (8) urinalysis
                        tests per month," in that the defendant admitted consuming alcohol on August 6, 2020.
                        This is a Grade C violation.

            2           The defendant violated the Special Condition of Supervision, "The defendant shall
                        reside in and satisfactorily participate in a residential reentry center program, as a
                        condition of supervised release or probation for up to 180 days or until discharged by
                        the Program Manager or U.S. Probation Office. The defendant may be responsible for
                        a 10% gross income subsistence fee. The defendant is to remain in custody until
                        arrangements can be made by the U.S. Probation Officer for the direct placement in a
                        residential reentry center. Custody shall not exceed 14 days beyond the date of the
                        Judgment unless extended by the Court," in that the defendant was discharged from



                Case 3:20-cr-00074-TMB-DMS Document 2 Filed 08/12/20 Page 1 of 3
 PROB 12C
 Petition for Warrant for Defendant Under Supervised Release
 Felton Foxglove 3:20-CR-00074-001-TMB

                                 the Residential Reentry Center for disciplinary reasons, effective August 12, 2020.
                                 This is a Grade C violation.

 U.S. PROBATION OFFICER RECOMMENDATION:
 Term adjustment




 The term of Supervised Release should be:
                   ☒ Revoked
                   ☐ Extended for ________ year, for a total term of ________ years.
 Justificatio n




The defendant is assessed as a risk of danger to the community, based on the following factors.
    • Substance abuse history
    • Prior violent behavior
    • Supervision status and compliance

The defendant is assessed as a risk of nonappearance based on the following factors.
    • Substance abuse history
    • Supervision status and compliance
 Category/Grade




 The defendant’s criminal history category at the time of sentencing was IV, and the aforementioned
 allegations are Grade C violations, which carry an advisory sentencing guideline range of 6 to 12 months.
 The defendant’s statutory maximum is one year.
 Sig natures




                                                              Respectfully submitted,


                                                              a
                                                              Ryan P. Blackmarr
                                                              U.S. Probation Officer
                                                              August 12, 2020

 Approved by:

 A
 Beth A. Mader
 Deputy Chief U.S. Probation Officer




                                                     2
                       Case 3:20-cr-00074-TMB-DMS Document 2 Filed 08/12/20 Page 2 of 3
                               UNITED STATES DISTRICT COURT
                                                   for the
                                            District of Alaska
Declaration




              UNITED STATES OF AMERICA               )
                                                     )       Case Number: 3:20-CR-00074-001-TMB
                         vs.                         )
                                                     )       DECLARATION IN SUPPORT OF PETITION
                 FELTON FOXGLOVE                     )

I, Ryan P. Blackmarr, am the U.S. Probation Officer assigned to supervise the Court-ordered conditions of
Supervised Release for Felton Foxglove, and in that capacity declare as follows:

On August 10, 2020, the defendant admitted consuming alcohol on August 6, 2020. Furthermore, this officer
was informed by Cordova Residential Reentry Center Program Manager that, as a result of this incident, the
defendant would be terminated from the Reentry Center program effective August 12, 2020.

Executed this 12th day of August 2020 at Anchorage, Alaska, in conformance with the provisions of 28
U.S.C. § 1746.

I declare, under penalty of perjury, that the foregoing is true and correct, except those matters stated upon
information and belief, and as to those matters, I believe them to be true.


a
Ryan P. Blackmarr
U.S. Probation Officer




                                              3
                Case 3:20-cr-00074-TMB-DMS Document 2 Filed 08/12/20 Page 3 of 3
